Citation Nr: 1037957	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  09-06 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating higher than 10 percent for 
degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 
1971, including service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) 
from November 2007 and December 2008 rating decisions of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In the November 2007 decision, the RO 
granted service connection for degenerative joint disease of the 
right knee and assigned an initial disability rating of 10 
percent, effective May 3, 2004.  In the December 2008 decision, 
the RO denied entitlement to service connection for bilateral 
hearing loss and tinnitus. 

The Veteran testified before the undersigned at a May 2010 
videoconference hearing at the RO.  A transcript of the hearing 
has been associated with his claims folder.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further action is 
required.


REMAND

VA is obliged to provide an examination or obtain a medical 
opinion in a claim for service connection when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's 
reports of a continuity of symptomatology can satisfy the 
requirement for evidence that the claimed disability may be 
related to service.  McLendon, 20 Vet. App. at 83.

Hearing loss is considered to be a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies are 
26 decibels or greater; or when speech recognition thresholds 
using the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2009).

The Veteran's VA treatment records and his testimony during the 
May 2010 hearing reveal that he has reported and been treated for 
bilateral hearing difficulties and tinnitus.  He has also 
reported that he was exposed to loud noise in service associated 
with military weaponry while serving in Vietnam.  During the May 
2010 hearing, he testified that he experienced hearing loss at 
the time of his January 1971 separation from service and that his 
hearing problems had continued ever since that time.  He also 
testified that he experienced tinnitus ever since service.  The 
records also includes an April 2000 private audiogram that 
appears to indicate that the Veteran has bilateral hearing loss 
for VA compensation purposes, although it is dated several years 
prior to this appeal.

In light of the Veteran's competent and credible report of having 
been exposed to acoustic trauma in service and of having impaired 
hearing and ringing in his ears since that time, and the absence 
of a current audiogram showing that the Veteran has bilateral 
hearing loss for VA compensation purposes or a diagnosis of 
tinnitus, and the low threshold for finding a possible 
association between a current disability and service, the 
evidence indicates that the Veteran's hearing loss and tinnitus 
may be associated with his service.  

The evidence indicates that the Veteran's degenerative joint 
disease of the right knee may have worsened since his last VA 
examination in August 2007.  For example, a February 2010 VA 
treatment record reveals that his right knee arthritis was 
unstable and worsening.  Also, during the May 2010 hearing, he 
testified that he experienced occasional locking of the right 
knee.  The Veteran is competent to report symptoms of his knee 
disability, such as locking.  As such, VA is required to afford 
him a contemporaneous VA examination to assess the current 
nature, extent and severity of his left shoulder disability.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no 
discretion and must remand this claim.  

Accordingly, the case is REMANDED for the following action:

1.  After associating any pertinent 
outstanding records with the claims folder, 
schedule the Veteran for a VA audiology 
examination to determine the nature and 
etiology of any current hearing loss and 
the etiology of his current tinnitus.  The 
claims folder should be made available and 
reviewed by the examiner, and all indicated 
tests and studies, including a puretone 
audiometry test and a speech recognition 
test (Maryland CNC test), should be 
conducted.

The Veteran should be afforded audiology 
testing to determine whether he has current 
hearing loss as defined by 38 C.F.R. 
§ 3.385.  

The examiner should opine as to whether it 
is at least as likely as not that any 
current hearing loss had its onset in 
service, is related to the Veteran's in-
service noise exposure, or is otherwise the 
result of a disease or injury in service. 

The examiner should also opine as to 
whether it is at least likely as not that 
the Veteran's current tinnitus had its 
onset in service, is related to his in-
service noise exposure, or is otherwise the 
result of a disease or injury in service.

The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.

The examiner is advised that the Veteran is 
competent to report in-service noise 
exposure, his symptoms and history; that 
the Board finds his account to be credible, 
and that his reports must be considered in 
formulating any opinions.

2.  After associating any pertinent 
outstanding records with the claims folder, 
schedule the Veteran for a VA examination 
to determine the current severity of his 
service connected degenerative joint 
disease of the right knee.  The claims 
folder should be made available and 
reviewed by the examiner, and all indicated 
tests and studies should be conducted.  

The ranges of right knee extension and 
flexion should be reported in degrees.  The 
examiner should note the point, if any, at 
which pain occurs.  The examiner should 
also provide an opinion as to whether there 
is additional limitation of motion due to 
weakened movement, excess fatigability, 
incoordination, pain, or flare ups.  The 
examiner should express this opinion in 
terms of the degree of additional range-of-
motion loss due to any weakened movement, 
excess fatigability, incoordination, flare-
ups, or pain.

The examiner should also report whether 
there is subluxation or instability, and if 
present, provide an opinion as to its 
severity.

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.

3.  If any benefit on appeal remains 
denied, the Agency of Original Jurisdiction 
should issue a supplemental statement of 
the case.  Thereafter, the case should be 
returned to the Board, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

